RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4626-18T3

J.M.,

          Plaintiff-Respondent,

v.

D.W.,

     Defendant-Appellant.
_________________________

                   Submitted March 16, 2020 – Decided April 7, 2020

                   Before Judges Ostrer and Vernoia.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Gloucester County,
                   Docket No. FV-08-1228-19.

                   Hark & Hark, attorneys for appellant (Jeffrey S. Hark,
                   on the brief).

                   Respondent has not filed a brief.

PER CURIAM
      Defendant, D.W.,1 appeals from a final restraining order (FRO) entered in

favor of his former girlfriend, plaintiff, J.M., pursuant to the Prevention of

Domestic Violence Act (PDVA), N.J.S.A. 2C:25-17 to -35.

      On May 30, 2019, plaintiff filed a complaint seeking a domestic violence

restraining order against defendant. The complaint alleged plaintiff "broke off

[her] relationship with . . . defendant in March" and thereafter defendant

"refuse[d] to comply with plaintiff's wishes and continue[d] to try to meet and

be in a relationship with her." Plaintiff also alleged defendant knocked on her

bedroom window "to get her attention." She further asserted that on May 30,

2019, defendant appeared at her sister's house, and, when plaintiff left in her

vehicle, defendant followed in his vehicle through three municipalities, driving

recklessly and at a high rate of speed.

      Plaintiff alleged defendant's actions constituted the predicate act of

harassment, N.J.S.A. 2C:33-4, under the PDVA. See N.J.S.A. 2C:25-19(a)(12).

The court issued a domestic violence temporary restraining order against

defendant.




1
  We use initials to identify the parties to protect the identity of an alleged victim
of domestic violence because that information is exempt from public access
under Rule 1:38-3(d)(10). Plaintiff did not participate in this appeal.
                                                                              A-4626-18T3
                                          2
       At the ensuing, brief hearing on plaintiff's request for an FRO, plaintiff

testified defendant is her former boyfriend, and, on May 30, 2019, she received

"multiple missed calls" from him on her phone. Plaintiff said she went to her

sister's house; she did not tell defendant she was there; defendant "somehow

found out where [she] was"; and she saw defendant drive up to her sister's house

in a vehicle. According to plaintiff, when she saw defendant, she drove away,

and defendant "began to follow [her] and cut [her] off." She reached speeds of

"[seventy] miles per hour" while defendant tried "to cut [her] off," "getting very

close to" the "rear end" of her vehicle. Plaintiff further explained that during

the "couple of months" prior to the May 30 incident, defendant on "maybe" three

occasions went to "[her] window at night," and at other times "talked down on"

her.

       Defendant testified he and plaintiff broke up two weeks prior to May 30,

2019. He explained that prior to seeing plaintiff on May 30, he exchanged

messages with her and she indicated that she wanted a "break" in their

relationship. He wanted to speak with plaintiff and went to her sister's house

because plaintiff "always goes there," and that evening she posted a picture on

"Snapchat" showing she was there.




                                                                          A-4626-18T3
                                        3
      According to defendant, when he arrived at plaintiff's sister's house,

plaintiff "took off" and was "swerving" and "doing like [eighty]." He said

plaintiff was "pretty far ahead of" him; he was never behind her; and he "did not

catch up with her." He also admitted following plaintiff for "a mile [or] two,"

and catching up with her when she stopped at a light. Defendant testified he

stopped because he "feared . . . she was going to get in . . . a car accident or

something." He said plaintiff called him on the phone and told him her "sister

already called the cops so [he] might as well just stop." Defendant said when

he received the call, he "was already done following her" and "already went

home."

      Following defendant's testimony, plaintiff further stated defendant lives

around the corner from her house and that he drove past her home each night

prior to entry of the temporary restraining order. She also stated that following

entry of the temporary restraining order, defendant no longer drives past her

house but his "friend" did. Plaintiff testified she did not "want to say [she]

feel[s] not safe." She said that instead, she "just feel[s] on edge" and is "always

looking out the window."

      Based on the abbreviated testimony provided, the court made terse factual

findings. It found that while plaintiff was at her sister's house, defendant


                                                                           A-4626-18T3
                                        4
appeared in his vehicle. The court noted defendant testified he went to the house

to speak with plaintiff about their relationship, but the court stated it did not

know how defendant would have known plaintiff was at her sister's house unless

defendant "had some kind of tangential contact with her or otherwise was

following her."2 The court further explained plaintiff testified "she pulled away

and [defendant] followed her at a high rate of speed, pulling up next to her in a

reckless manner." The court further noted defendant testified plaintiff "was

going [eighty] miles an hour and he caught up with [plaintiff] at a traffic light."

The court found plaintiff's "testimony . . . to be credible," and noted it was

"having a lot of trouble with [defendant's] version of what occurred and what

the relationship is."

      Based on those limited findings, the judge concluded "there was an act of

domestic violence" and "the necessity of a restraining order does, in fact, exist."

The court then declared it was "going to enter a [FRO]." The court entered the

FRO, and this appeal followed.

      Our scope of review is limited when considering an FRO issued by the

Family Part following a hearing. A trial court's findings are binding on appeal



2
   The court did not address defendant's testimony explaining how he knew
plaintiff was at her sister's house.
                                                                           A-4626-18T3
                                        5
"when supported by adequate, substantial, and credible evidence." N.J. Div. of

Youth & Family Servs. v. R.G., 217 N.J. 527, 552 (2014). This deference is

particularly appropriate where the evidence at trial is largely testimonial and

hinges upon a court's ability to assess credibility. Gnall v. Gnall, 222 N.J. 414,

428 (2015). We also recognize the expertise of trial court judges who routinely

hear domestic violence cases in the Family Part. R.G., 217 N.J. at 553. We will

not disturb the "factual findings and legal conclusions of the trial judge unless

[we are] convinced that they are so manifestly unsupported by or inconsistent

with the competent, relevant and reasonably credible evidence as to offend the

interests of justice." S.D. v. M.J.R., 415 N.J. Super. 417, 429 (App. Div. 2010)

(quoting Cesare v. Cesare, 154 N.J. 394, 412 (1998)).

      When making a determination whether to grant an FRO, the trial court

must engage in a two-step analysis. Silver v. Silver, 387 N.J. Super. 112, 125-

26 (App. Div. 2006). "First, the judge must determine whether the plaintiff has

proven, by a preponderance of the credible evidence, that one or more of the

predicate acts set forth in N.J.S.A. 2C:25-19[(a)] has occurred." Id. at 125; see

also N.J.S.A. 2C:25-29(a) (providing that an FRO may only be granted "after a

finding or an admission is made that an act of domestic violence was

committed"). Second, the court must determine that a restraining order is


                                                                          A-4626-18T3
                                        6
necessary to provide protection for the victim. Silver, 387 N.J. Super. at 126-

27. As part of that second step, the judge must assess "whether a restraining

order is necessary, upon an evaluation of the fact[or]s set forth in N.J.S.A .

2C:25-29(a)(1) to -29(a)(6), to protect the victim from an immediate danger or

to prevent further abuse." J.D. v. M.D.F., 207 N.J. 458, 475-76 (2011) (quoting

Silver, 387 N.J. Super. at 127).

      The court is also required to make specific findings of fact and state his

or her conclusions of law. R. 1:7-4(a); see also Shulas v. Estabrook, 385 N.J.

Super. 91, 96 (App. Div. 2006) (requiring an adequate explanation of the basis

for a court's action). "Failure to make explicit findings and clear statements of

reasoning [impedes meaningful appellate review and] 'constitutes a disservice

to the litigants, the attorneys, and the appellate court.'" Gnall, 222 N.J. at 428

(quoting Curtis v. Finneran, 83 N.J. 563, 569-70 (1980)). Thus, although our

standard of review is generally limited, where inadequate factual findings are

made or where issues are not addressed, we are constrained to vacate the FRO

and remand for further proceedings. Elrom v. Elrom, 439 N.J. Super. 424, 443

(App. Div. 2015); see also Franklin v. Sloskey, 385 N.J. Super. 534, 544 (App.

Div. 2006) (vacating an FRO where the facts in the record did not support a




                                                                          A-4626-18T3
                                        7
determination of harassment, and there was no history of domestic violence

between the parties).

      Here, the court failed to place adequate findings of fact and conclusions

of law on the record. In the first instance, the court did not make any findings

as to the alleged acts by defendant that it determined constituted the predicate

act of domestic violence alleged in plaintiff's complaint —harassment under

N.J.S.A. 2C:33-4. See Silver, 387 N.J. Super. at 125. Instead, the court briefly

summarized portions of the parties' testimony, found plaintiff's testimony

credible, and, in conclusory fashion, declared it was "satisfied there was an act

of domestic violence." See Silver, 387 N.J. Super. at 125; see also N.J.S.A.

2C:33-4.

      To prove harassment under N.J.S.A. 2C:33-4, it must be established

defendant committed an act prohibited under subsections (a), (b), or (c) with the

purpose to harass. C.M.F. v. R.G.F., 418 N.J. Super. 396, 402-03 (App. Div.

2011). Here, the court did not make factual findings that defendant either

committed one of the acts prohibited by the statute or that he acted with the

purpose to harass. See ibid. Indeed, the court did not identify which subsection

of the statute it determined defendant violated.




                                                                         A-4626-18T3
                                        8
      Moreover, the court did not make any findings as to why an FRO is

necessary. See Silver, 387 N.J. Super. at 126-27. The court stated only that it

was "satisfied . . . the necessity of a restraining order does, in fact, exist." The

court did not make any findings or explain how contact by defendant would

constitute an immediate danger to plaintiff or how an FRO would prevent further

acts of domestic violence against her. See J.D., 207 N.J. at 476. The court also

did not consider, evaluate, or make any findings concerning the factors set forth

in N.J.S.A. 2C:25-29(a)(1) to (6), see Silver, 387 N.J. Super. at 126-27, and did

not consider or make findings concerning whether there was a history of

domestic violence between the parties, see id. at 126 (noting that determining

whether an FRO is necessary requires consideration of "the evidence in light of

whether there is a previous history of domestic violence").

      Accordingly, we vacate the FRO because there are inadequate findings

supporting it, and remand for further proceedings. On remand, the court shall

reconsider the trial record, hear additional arguments from the parties, and make

appropriate findings of fact and conclusions of law supporting its decision to

either grant or deny the requested FRO. See R. 1:7-4. The May 30, 2019

temporary restraining order shall remain in effect pending further order of the

remand court.


                                                                            A-4626-18T3
                                         9
      Vacated and remanded for further proceedings.   We do not retain

jurisdiction.




                                                                A-4626-18T3
                                 10